 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   JORGE CORENA,                                   Case No. 1:16-cv-01025-LJO-EPG (PC)
11                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
12         v.
                                                     (ECF NOS. 51 & 89)
13   RODRIGUEZ, et al.,
14                Defendants.
15

16          Jorge Corena (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
18   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This
19   action proceeds on Plaintiff’s claims “against defendants Rodriguez, Cerveza, and Doe for
20   excessive force in violation of the Eighth Amendment, against the Doe defendant for failure to
21   protect in violation of the Eighth Amendment, and against defendants Rodriguez and Doe for
22   retaliation in violation of the First Amendment.” (ECF No. 26, p. 2).
23          On October 26, 2018, Defendant Rodriguez filed a motion for summary judgment based
24   on the alleged failure of Plaintiff to exhaust available administrative remedies prior to filing
25   suit, as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). (ECF
26   No. 51). Plaintiff filed a declaration opposing the motion for summary judgment on November
27   19, 2018, (ECF No. 59), along with a request for judicial notice with various exhibits attached
28   (ECF. No. 58). Defendant Rodriguez filed a reply on November 26, 2018. (ECF No. 61).

                                                    1
 1   Plaintiff, without first seeking Court approval, filed a response to the reply on December 6,
 2   2018. (ECF No. 63). Magistrate Judge Erica P. Grosjean held a hearing on the motion on
 3   December 19, 2018.      (ECF No. 67).    Judge Grosjean then set an evidentiary hearing to
 4   determine certain disputes of fact (ECF Nos. 69 & 72). On February 27, 2019, Plaintiff filed
 5   another request for judicial notice. (ECF No. 82). Judge Grosjean held the evidentiary hearing
 6   on March 27, 2019. (ECF No. 87).
 7          On April 18, 2019, Judge Grosjean entered findings and recommendations,
 8   recommending that:
 9                          1.    Defendant Rodriguez’s motion for summary
                                  judgment (ECF No. 51) be granted in part.
10                          2.    The claim against Defendant Rodriguez based on
11
                                  the alleged July 15, 2014 excessive force incident
                                  and the claim for retaliation against Defendant
12                                Rodriguez based on that same incident be
                                  dismissed.
13                          3.    That Plaintiff be deemed to have exhausted his
14                                available administrative remedies as to the
                                  excessive force claim against Defendant
15                                Rodriguez based on the alleged July 9, 2014
                                  excessive force incident
16
     (ECF No. 89, p. 21).
17
            The parties were provided an opportunity to file objections to the findings and
18
     recommendations. The deadline for filing objections has passed, and neither party has objected
19
     to the findings and recommendations. However, Plaintiff did file what appears to be an
20
     unauthorized supplement brief following the evidentiary hearing (ECF No. 93).
21
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
22
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
23
     the Court finds the findings and recommendations to be supported by the record and proper
24
     analysis.
25
            Accordingly, THE COURT HEREBY ORDERS that:
26
            1. The findings and recommendations issued by the magistrate judge on April 18,
27
                 2019, are ADOPTED in full.
28

                                                   2
 1        2. Defendant Rodriguez’s motion for summary judgment (ECF No. 51) is granted in
 2              part.
 3        3. The claim against Defendant Rodriguez based on the alleged July 15, 2014
 4              excessive force incident and the claim for retaliation against Defendant Rodriguez
 5              based on that same incident is dismissed.
 6        4. Plaintiff is deemed to have exhausted his available administrative remedies as to the
 7              excessive force claim against Defendant Rodriguez based on the alleged July 9,
 8              2014 excessive force incident.
 9
     IT IS SO ORDERED.
10

11     Dated:      May 15, 2019                             /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
